DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) 1-9 recite(s) first processing circuitry configured to obtain a contact pressure corresponding to the first output using a first data set that indicates a correspondence relationship between he contact pressure and the first output and obtain a second output corresponding to the contact pressure by using a second data set indicating a relationship between the contact pressure and the second output. The limitations of obtaining the first output and obtaining the second output, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with pen and paper but for the recitation of generic computer components (processing circuitry). That is other than reciting “processing circuitry”, nothing in the claim element precludes the step from practically being performed in the mind because the limitation is inclusive of solving a known polynomial or other using a different regression fit line of data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application because the claim recites the processing circuitry with a high level of generality. Further, claim functions such as detecting the electric current are recited broadly without recitation of the detector structure and such values are routinely  monitored or otherwise pre-set by the polishing monitoring systems. Additionally, the claim does not require the judicial exception to modify the operation of the polishing apparatus. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the remaining structures of the apparatus such as the polishing table, holding section, motors and swing arm represent well-understood, routine, conventional activity previously known to the industry.
Claim 12 follows from the same analysis as claim 1 above. It is noted that the claim uses the generic recitation of a computer  to perform the operations and the additional recitation of “controlling the polishing by the polishing apparatus” does not integrate the judicial exception into a practical application because. 
Claim 13 follows from the same analysis as claim 1 above. The recitation of film thickness rather than contact pressure in claim 1 does not alter the analysis as explained above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“holding section” in claim 1-9 and 13 interpreted as a top ring [0062] and equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Clark-Phelps (prev. presented US 6293845) in view of US Patent Application Publication 2002/0197745 of Shanmugasundram et al., hereinafter Shanmugasundram.
Regarding claim 1 and 12, Clark-Phelps teaches polishing apparatus for polishing a polishable object (abstract, Fig 1), the polishing apparatus comprising: a polishing table that can hold a polishing pad (platen with pad Fig 1); a first electric motor that can drive to rotate the polishing table (platen motor col 3, ln 60); a holding section that can hold the polishable object and press the polishable object against the polishing pad (head Fig 1); a second electric motor that can drive to rotate the holding section (head motor col 3, ln 60); a swing arm that holds the holding section (carousel Fig 1); a third electric motor that can swing the swing arm around a swing center on the swing arm (col 3, ln 60-61 carousel motor); a detection circuitry configured to detect a current value of one of the first, second and third electric motors and/or a torque command value of the one electric motor and can generate a first output (current detector col 3, ln 65 to col 4 ln 5 and col 5, ln 35-43); a first processing circuitry configured to obtain a contact pressure corresponding to the first output from the first output using first data indicating a correspondence relationship between the contact pressure applied to the polishable object by the holding section and the first output (detection system col 5 ln 37-42, note that the Luxtron Optima 9300 end-point detections system is a computer program and computer, note that obtaining the contact pressure is inclusive of obtaining the set contact pressure) (col 5, ln 10-33); and a second processing circuitry (col 5, ln 10-33)  configured to obtain a second output corresponding to the contact pressure obtained by the first processing section. Clark-Phelps fails to explicitly teach the using first data indicating a correspondence relationship between the contact pressure applied to the polishable object by the holding section and the first output and the using second data indicating a correspondence relationship between the contact pressure obtained by the first processing section and the second output. It would have been obvious to a person having ordinary skill in the art at the time the invention was file to modify Clark-Phelps to include data from previously provided runs for comparison to improve end point detection. Regarding specifically the computer limitations of claim 12, Clark-Phelps has taught the structures configured to perform the claimed functions and taught or rendered obvious for comparison to stored data, a computer with a program to control the process and perform the processing steps. Clark-Phelps has further taught controlling the polishing by used of the end-point detection because this ends polishing when the end point is detected (col 11, ln 20-28). Clark-Phelps also fails to teach the second data can be used in a second polishing apparatus to obtain substantially the same contact pressure using the second data in the second polishing apparatus. It is noted that this is directed to an intended use of the second data. Further Shanmugasundram teaches that the use of a modeling process which represents raw data with relational equations [0054] improves and maintains run to run parameters and corrects for drifts in the polishing process [0054]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Clark-Phelps to include the relational data from models to improve performance and correct drifting in the conditions. It is noted that this drift may also be from apparatus to apparatus variance such that the data helps minimize the differences (obtains substantially the same output) for different apparatuses.
Regarding claim 2 and 3, the analysis remains as applied to claim 1. The data of Clark-Phelps from past runs includes relationship data to the outputs and is capable of being a polynomial. Further Shanmugasundram teaches the data relationships includes quadratic equations [0054] (second degree polynomial). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use this as the relationship data of Clark-Phelps because Shanmugasundram teaches this is an art recognized successful relationship expression for data of CMP processing [0054].
Regarding claim 4, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include the one electric motor is provided with a three-phase winding because Clark-Phelps teaches a motor and this is an alternative motor structure (Fig 15), and the detection circuitry can detect current values in three phases of the one electric motor and generate the first output (Fig 15).  
Regarding claim 5-6, the limitation is directed to the intended use of the apparatus and the apparatus of Clark-Phelps including the detection circuitry is capable of performing this intended use.
Regarding claim 7, Clark-Phelps has an end point detection circuitry that can detect a polishing end point indicating an end of polishing based on the second output (col 5, ln 10-33).  
Regarding claim 8, this represents a duplication of parts of the apparatus of Clark-Phelps to include a plurality of apparatuses.
Regarding claim 9, the analysis remains as applied to claim 8. Regarding a cleaning apparatus that Office Action Dated: September 9, 2020can clean a plurality of polishable objects polished by the plurality of polishing apparatuses and a housing for housing the plurality of polishing apparatuses and the cleaning apparatus. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Clark-Phelps to include a cleaning apparatus because this allows for removal of polishing debris or preparation prior to polishing.
Regarding claim 13, Clark-Phelps in view of Shanmugasundram remains as applied to the analogous limitations of claim 1. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include a film thickness sensor because Clark-Phelps teaches the film thickness changes must be known for developing data and that the film thickness difference affect polishing (col 10, ln 30-50). Further Shanmugasundram teaches the inclusion of modeling based on film thickness [0054].
Response to Arguments
Applicant's arguments filed 04/19/2022, hereinafter reply, have been fully considered but they are not persuasive. 
Applicant argues (reply p7-8) that the prior art Clark-Phelps does not teach the amended limitation regarding the second data can be used to obtain substantially the same output for a second polishing apparatus. This is moot in view of the new grounds of rejection including Shanmugasundram which teaches the data may be used for run-to-run maintenance [0054].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0120330 teaches a polynomial may be used as the line fitting [0053].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARGARET KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716